Title: To Thomas Jefferson from Thomas Cooper, 4 December 1808
From: Cooper, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Northumberland December 4. 1808
                  
                  I have finished a brief account of what has been done on the subject of a Standard for weights and measures, and sent it to Binns, but whether he will deem it sufficiently popular for his paper I know not. It cannot of course be more than an imperfect sketch, depending as I am compelled to do, for information, on the books about me. John Vaughan bought of Mr Haslar, an excellent collection of foreign publications on the subject but I have not access to them. If Binns publishes it, I have requested him to send the series of Papers to you.
                  I observe on looking over the volumes of Youngs Annals of Agriculture that in 1802 the Minister of the Interior under the directions of Buonaparte, ordered a statistical Survey to be taken of the several departments of modern France. In that year and the succeeding, the Surveys were published of about a dozen of the Departments. From the Analysis of these, it appears to me altho’ an imperfect, yet a very desirable work for a public Library. Could you not persuade the Library Committee of Congress to order them? You could easily procure them, ’ere our diplomatic people leave France. It is of importance in such a library to have works of authority on such subjects ready to consult. I feel the want of books of this kind, (even English publications) very much. I should have worked hard at some subjects of political Œconomy and Statistics, but I have not at hand quotable authorities: and still worse, such books have few readers and fewer buyers; and I cannot afford to publish at my own risque.
                  Mr Madisons letter to Erskine and Mr Campbell’s report will do great good. The alternatives stated by the letter, are obvious and incontrovertible. I take for granted that a non-intercourse act will pass, as it ought. If it should, I hope Congress will take measures of permanent protection in favour of our infant manufactures. It will be horrible fraud to entice our citizens to embark in the troublesome and hazardous speculation of new manufactures, and then on a sudden peace leave them to all the malignancy of british competition in our own market: I well know that Adam Smith’s general doctrine is true that bounties and protecting duties to encourage the raising at home of a dear rate, what can be purchased from abroad at a cheap one, is neither more nor less than picking the pockets of one class of the Community to support the monopoly of another. But there may be cases, where necessity will call for this. With us, it will be, not a measure of economy, so much as a means of protection and defence. Our markets ought to be more at home; more under our own command: & this will call for permanent not temporary regulations.
                  I once copied an order of the King in Council, dated I think in August (26th)? 1793, substantially declaring all the ports of France in a state of blockade in respect of provisions of any kind, brought in the vessels of whatever power. I have not seen this noticed. Yet this was really the first instance of the modern doctrine of blockade. I have looked in the Annual Register for that Year but in vain. I am certain I copied it myself about the time, but I have lost my notes.
                  Could you assist me in procuring copies of any financial or statistical reports of importance presented to Congress? I have no one there to depend on but Samuel Maclay, with whose politics I am not as you may suppose in perfect unison, but he would readily convey to me any such, tho’ I could not ask him to send me his own. Accept Dear Sir of my earnest and sincere good wishes.
                  
                     Thomas Cooper.
                  
                  
                     I forgot to mention an Idea that occurs to me on the Subject of protecting duties for home manufacture. The New England States consist of Farmers, Manufacturers and mercantile men. The latter are the most opulent, the most gregarious, the most in habits of business, and the most noisy (uti mos est.) Of course, all the New England States are ostensibly and apparently adverse to the measures of Government. I do not believe they are so really. Home manufactures are increasing to such a degree there, that ’ere long, in numbers as well as in opulence, that class of the Community will be a full match for the Sea-port merchants. The latter will separate from the Union and join England if they can. The Farmers and Manufacturers, certainly will not. They may be led, and misled for a time, and their voice drowned by the mercantile outcry, but their wishes and their interest will be in favour of our own union. Would not some early and effective measure in support of domestic manufactures tend to strengthen the opposition in those States to the mercantile predilection for English goods, english politics and english Government? It would certainly fix the manufacturing class decidedly in favour of the present measures, and probably frustrate the schemes of disunion now in contemplation. I take the liberty of suggesting this, tho’ in all probability it must have frequently occurred to you. Wd. it be worth while to pay the compliment of consultation to some of the principal manufacturers in that part of the United States?
                  
               